t c summary opinion united_states tax_court ronald lewis boulden petitioner v commissioner of internal revenue respondent docket no 9217-03s filed date ronald lewis boulden pro_se james n beyer for respondent dean special_trial_judge this case was heard pursuant to the provisions of sec_7463 of the internal_revenue_code in effect at the time that the petition was filed unless otherwise indicated subsequent section references are to the internal_revenue_code in effect for the year in issue and all rule references are to the tax_court rules_of_practice and procedure the decision to be entered is not reviewable by any other court and this opinion should not be cited as authority respondent determined a deficiency in petitioner's federal_income_tax of dollar_figure for the issues for decision are whether petitioner is entitled to a dependency_exemption deduction for his daughter for and whether petitioner is entitled to a child_tax_credit for background some of the facts have been stipulated and they are so found the stipulation of facts and the attached exhibits are incorporated herein by this reference petitioner resided in new castle delaware at the time the petition was filed petitioner and holly sulecki ms sulecki have a daughter paige m sulecki paige petitioner and ms sulecki were never married to each other petitioner and ms sulecki lived apart at all times during petitioner has never had custody of paige and is prohibited from having any contact with her he does not know where paige resided during the year in issue or how much was spent for her housing or food costs through wage garnishments petitioner pays dollar_figure per month in child_support for paige petitioner did not purchase any clothing or gifts for paige during petitioner timely filed a federal_income_tax return for petitioner claimed a dependency_exemption for paige as well as a child_tax_credit he did not attach a written declaration or form_8332 release of claim to exemption for child of divorced or separated parents executed by ms sulecki on her federal_income_tax return ms sulecki also claimed a dependency_exemption for paige for as well as a child_and_dependent_care_credit respondent disallowed petitioner's claimed dependency_exemption and child_tax_credit discussion respondent's deficiency determinations in the notice_of_deficiency are presumed correct and generally petitioners bear the burden of proving that respondent's determinations of income_tax deficiencies are incorrect rule a 290_us_111 as the return for was filed after date sec_7491 is applicable petitioner did not assert or present evidence or argument that he satisfied the requirements of sec_7491 the court concludes that resolution of the issues in the present case does not depend upon who has the burden_of_proof dependency_exemption deduction a taxpayer may be entitled to claim a dependency_exemption deduction for each of his or her dependents sec_151 an individual must meet the following five tests in order to qualify as a dependent of the taxpayer support_test relationship or household test citizenship or residency test gross_income_test and joint_return_test sec_151 and sec_152 if the individual fails any of these tests he or she does not qualify as a dependent as to the support_test a taxpayer generally must provide more than half of a claimed dependent's support for the calendar_year in which the taxable_year of the taxpayer begins sec_152 in the case of a child of unmarried parents if the child is in the custody of one or both of his parents for more than one-half of the calendar_year and receives more than half his support during that year from his parents such child shall be treated for purposes of sec_152 as receiving over half of his support during the calendar_year from the parent having custody for a greater portion of the calendar_year the custodial_parent sec_152 121_tc_245 a custodial_parent may release claim to the exemption pursuant to the provisions of sec_152 which provides sec_152 support_test in case of child of divorced parents etc -- exception where custodial_parent releases claim to exemption for the year --a child of parents shall be treated as having received over half of his support during a calendar_year from the noncustodial_parent if-- a the custodial_parent signs a written declaration in such manner and form as the secretary may by regulations prescribe that such custodial_parent will not claim such child as a dependent for any taxable_year beginning in such calendar_year and b the noncustodial_parent attaches such written declaration to the noncustodial parent's return for the taxable_year beginning during such calendar_year for purposes of this subsection the term noncustodial_parent means the parent who is not the custodial_parent the temporary regulations promulgated with respect to sec_152 provide that a noncustodial_parent may claim the exemption for a dependent_child only if the noncustodial_parent attaches to his her income_tax return for the year of the exemption a written declaration from the custodial_parent stating that he she will not claim the child as a dependent for the taxable_year beginning in such calendar_year sec_1_152-4t a q a-3 temporary income_tax regs fed reg date see 114_tc_184 affd on another ground sub nom 293_f3d_1208 10th cir the declaration required under sec_152 must be made either on a 1temporary regulations are entitled to the same weight as final regulations see peterson marital trust v commission102_tc_790 affd 78_f3d_795 2d cir 98_tc_141 completed form_8332 or on a statement conforming to the substance of form_8332 miller v commissioner supra pincite form_8332 requires a taxpayer to furnish the names of the children for which exemption claims were released the years for which the claims were released the signature of the custodial_parent confirming his or her consent the social_security_number of the custodial_parent the date of the custodial parent's signature and the name and the social_security_number of the parent claiming the exemption id pincite in the present case petitioner did not have custody of paige at all during and therefore cannot be deemed to be the custodial_parent for purposes of sec_152 as the noncustodial_parent petitioner is not entitled to the claimed dependency_exemption deductions unless he complied with the provisions of sec_152 and the regulations thereunder by attaching to his return a written declaration or form_8332 executed by ms sulecki petitioner did not attach such a declaration or form_8332 to his return and accordingly he is not entitled to the dependency_exemption deduction for paige for petitioner nevertheless argues that he is current in his obligations regarding child_support and that he is entitled to the dependency_exemption deductions the court is not unsympathetic to petitioner's position however the court is bound by the language of the statute as it is written and the accompanying regulations when consistent therewith 87_tc_1412 the internal_revenue_code is clear as to the precise circumstance in which a noncustodial_parent becomes entitled to a dependency_exemption see neal v commissioner tcmemo_1999_97 respondent is sustained on this issue child_tax_credit a taxpayer may be entitled to a credit against tax with respect to each qualifying_child sec_24 the plain language of sec_24 establishes a three-pronged test to determine whether a taxpayer has a qualifying_child if one of the qualifications is not met the claimed child_tax_credit must be disallowed the first element of the three-pronged test requires that a taxpayer must have been allowed a deduction for that child under sec_151 sec_24 as stated supra the court has sustained respondent's determination that petitioner is not entitled to a dependency_exemption deduction for paige thus petitioner fails the first prong of the test of sec_24 the court sustains respondent's determination regarding the child_tax_credit under sec_24 reviewed and adopted as the report of the small_tax_case division decision will be entered for respondent
